DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I, Claims 1-13, filed on 1/04/22, is acknowledged.
The Restriction mailed on 1/04/22 has been carefully reviewed and is held to be proper. The Restriction filed on 12/08/21 is hereby made Final.
	An Office Action on the merits of Claims 1-13 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyerl et al (US 10,205,365).
Regarding claim 1, Beyerl et al teach a brushless motor (Fig. 49 or 53, 2000) for a power tool (Fig. 1, 100), comprising: 
a stator (2100); and 
a rotor assembly (2200) received in the stator (2100), the rotor assembly 
a rotor body (2200) including a lamination stack (Fig. 51, 2210), and an integral fan (Fig. 53, 2400) and magnet retention [or first face portion] (2222) formed by molding an insulative material to the lamination stack (Col. 18, lines 11-20), and 
a shaft (2300) pressed into the rotor body; 
wherein the shaft is pressed into the rotor body after the insulative material is molded to the lamination stack to form the integral fan and magnet retention, [as to receive an output shaft] (2300; Abstract). 

    PNG
    media_image1.png
    783
    655
    media_image1.png
    Greyscale

Regarding claim 2, Beyerl et al teach that the integral fan (Fig. 53, 2400) and magnet retention (2222) includes a fan portion (2225) and a magnet retention portion (Right Side of 2222) abutting opposite ends of the lamination stack (2210), the fan portion defining a fan end of the rotor body and the magnet retention portion defining a magnet retention end of the rotor body opposite the fan end. 
Regarding claim 3, Beyerl et al teach that the lamination stack defines a plurality of injection channels (See Fig. 53 Above) extending longitudinally through the lamination stack between the fan end (2400) and the magnet retention end (2222), and wherein the insulative material extends through the injection channels and joins the fan portion to the magnet retention portion stack (Col. 18, lines 11-20). 
Regarding claim 4, Beyerl et al teach that the fan portion defines a bearing surface (Area 2700), and wherein the rotor body is configured to be supported at the bearing surface as the shaft (2300) is pressed into the rotor body. 
Regarding claim 5, Beyerl et al teach that the rotor assembly includes a plurality of permanent magnets (Fig. 28, 510), and wherein the lamination stack or rotor core (410) defines a plurality of magnet slots that receive the permanent magnets. 
Regarding claim 6, Beyerl et al teach that the integral fan (2400) and magnet retention (2222) includes a plurality of magnet holding portions extending through the magnet slots between the fan portion and the magnet retention portion, the magnet holding portions at least partially surrounding the permanent magnets (See Fig. 53 Above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Beyerl et al in view of Ryu et al (US 8,896,176).
Regarding claims 7 and 10-13, Beyerl et al teach a brushless motor (Fig. 49 or 53, 2000) for a power tool (Fig. 1, 100) including the lamination stack (See Fig. 53 Above) which defines a central aperture (Center of Motor 2000) that receives the shaft (2300) and including the magnet retention portion (2222) that defines a shaft opening adjacent the central aperture, which reads on applicant’s claimed invention.
However, Beyerl et al fail to teach that the central aperture receives the shaft by interference fit.
Ryu et al teach a rotor of a motor where a smooth and protrusively formed portion of the shaft (Fig. 4, 210; Abstract) is press-fitted into the shaft hole or central aperture of the rotor core (Fig. 2, 110) for interference fitting between the relief notches or teeth (105) of the shaft hole or central aperture of the rotor core and the shaft protrusion (210; Col. 7, lines 29-32), in order to avoid the idling between the shaft and the rotor core while realizing accurate power transmission or torque and control of the motor (Col. 1, lines 41-43).
It would be obvious to one of ordinary skill in the art at the time of the effective 
Regarding claims 8 and 9, Beyerl et al in view of Ryu et al teach that the central aperture has a first diameter from the protrusion portion (Fig. 2, 105), and the shaft opening has a second diameter (Fig. 4, 210) larger than the first diameter, such that the shaft opening exposes a bearing surface (Surface of 2222) defined by the lamination stack, wherein the rotor body (2200) is configured to be supported at the bearing surface as the shaft is pressed into the rotor body. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
January 27, 2022